 


115 HRES 878 : Raising a question of the privileges of the House.
U.S. House of Representatives
2018-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
2d Session 
H. RES. 878 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2018 
Mr. Crowley submitted the following resolution; which was laid on the table 
 
RESOLUTION 
Raising a question of the privileges of the House. 
 
 
Whereas the tradition of the House Chaplain dates to the earliest days of the House of Representatives, beginning in 1789; Whereas the role of House Chaplain has been filled by sixty individuals of various religious denominations, serving Members of Congress of all faiths; 
Whereas Father Patrick Conroy has served honorably as House Chaplain since May 25, 2011, when he was appointed by then-Speaker John A. Boehner in consultation with Democratic Leader Nancy Pelosi; Whereas Father Conroy had been re-appointed and elected by the House of Representatives on three separate occasions, most recently January 3, 2017; 
Whereas on April 16, 2018, the nation's first Jesuit—and only the second Catholic—Chaplain of the U.S. House of Representatives submitted his resignation before the full House; Whereas the Chaplain had only eight months remaining in his term of service to the House; 
Whereas this resignation was requested by the office of Paul D. Ryan, Speaker of the House of Representatives; Whereas the Speaker's office said … the decision (to remove the Chaplain) was his (Speaker Ryan's); 
Whereas on May 3, 2018, Father Conroy submitted a letter retracting and rescinding his resignation, which was accepted by Speaker Ryan; Whereas despite the Speaker's statement accepting this retraction letter, a number of Members of Congress remain concerned about what motivated the original request for Father Conroy to resign and the lack of adequate notification or explanation given to Members; 
Whereas the rights of Members of the House of Representatives were undermined when the leader of one party made a unilateral decision to ask for the resignation of the Chaplain; Whereas this resignation and the circumstances behind it has compromised the integrity and the dignity of the House of Representatives by politicizing the office of the House Chaplain: Now, therefore, be it 
 
That— (1)There is hereby established a select committee to investigate the circumstances around the resignation of the House Chaplain. 
(2)The select committee shall be comprised of six members, of which three shall be appointed by the Chair of the Committee on Ethics, and three by the Ranking Member of the Committee on Ethics. (3)The select committee shall investigate the motivations and actions that led to the resignation of the Chaplain, including the decisions to remove the Chaplain and the process by which Members of Congress were notified of the resignation. 
(4)The select committee shall provide a report to the House by July 13, 2018.  